Citation Nr: 0017551	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  97-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral cataracts and 
macular degeneration with epiretinal membrane of the left 
eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1947 to October 
1949 and from October 1950 to October 1951, brief periods of 
active service yearly from 1954 through 1957, and active 
service from February 1958 to December 1973.

This matter arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

The veteran's inservice refractive error is not a disability 
for VA compensation purposes, and there is no medical 
evidence of a nexus between any current diagnosis of an 
acquired eye disorder and any incident of the veteran's 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral cataracts and macular degeneration with epiretinal 
membrane of the left eye is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred bilateral cataracts and 
macular degeneration with epiretinal membrane of the left eye 
in service or as a result of service.

The veteran's service medical records reflect that, at the 
time of November 1947 induction examination, his uncorrected 
right eye vision was 20/30, and left eye vision was 20/20.  
On examination in August 1955, it was noted that the veteran 
wore glasses.  Enlistment examination in January 1958 
disclosed distance vision of 20/20 right eye, 20/70 left, 
corrected to 20/20.  Service medical records include 
prescriptions for eyeglasses to correct refractive error.  An 
undated report of a periodic examination notes visual acuity 
of 20/70 and 20/400 in the right and left eyes, respectively, 
both corrected to 20/20.  It was also noted at that time that 
the veteran had had an eye infection during 1953-1954, which 
was apparently in-between the times he was on active duty 
(see above service dates), which necessitated treatment and 
resulted in the wearing of glasses.  August 1961 periodic 
examination disclosed 20/100 uncorrected vision, right eye, 
and 20/200 left, with vision in both eyes corrected to 20/20.  
In February 1966, a diagnosis of compound myopic astigmatism 
was assigned for the veteran's refractive error.  The 
veteran's refractive error and defective visual acuity were 
noted throughout the remainder of his service, but the 
remaining records are devoid of any diagnosis other than 
defective visual acuity or myopic astigmatism.

The veteran did not claim compensation for any eye disorder 
in a claim for compensation in January 1976, nor was any eye 
disorder diagnosed at the time of VA examination in April 
1976.

Private ophthalmologic examination dated from February 1989 
to January 1996 reflect diagnoses of myopia and presbyopia 
and vitreous floaters in 1989, wrinkling of the surface of 
the macula in 1991, cataracts of both eyes in 1994, and 
retinal macular wrinkling in 1996.

On VA examination conducted in April 1997, cataracts, early 
age-related macular degeneration, and epiretinal membrane, 
left eye, were diagnosed.  The VA examination report is 
devoid of any opinion linking these disorders to the 
veteran's service.

Compensation will be paid to any veteran disabled by disease 
or injury incurred in or aggravated by active military 
service, who was discharged or released under conditions 
other than dishonorable from the period of service in which 
the disease or injury was incurred, provided the disability 
is not the result of the person's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  VA regulations provide 
that congenital or developmental defects, defined as 
including refractive error of the eye, are excluded from the 
types of diseases or injuries for which service connection is 
authorized.  38 C.F.R. § 3.303(c); see Winn v. Brown, 8 Vet. 
App. 510, 515-6 (1996).  Thus, service connection for the 
veteran's defective vision due to refractive error, even if 
first manifested in service, is not authorized. 

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

There was no diagnosis of cataracts or epiretinal membrane, 
left eye, during the veteran's period of honorable service or 
anytime thereafter until 1989.  The record is devoid of 
medical opinion that cataracts or an epiretinal membrane were 
incurred or aggravated during the veteran's periods of 
service. 

There is medical evidence that the veteran has current 
bilateral cataracts and macular degeneration with epiretinal 
membrane of the left eye.  Thus, the veteran meets at least 
one of the three evidentiary requirements for establishing a 
well-grounded claim for these disorders.  However, there is 
no medical evidence or opinion linking the veteran's 
cataracts or an epiretinal membrane, left eye, to the 
veteran's service.  The Board notes that the veteran gave a 
history of an eye infection sometime in 1953 to 1954, which 
was reported, by history, as having resulted in the need to 
wear glasses.  He had active service from November 1947 to 
October 1949, and from October 1950 to October 1951, with 
brief periods of active duty yearly from 1954 through 1957, 
and active service from February 1958 to December 1973.  The 
only apparent duty during the 1953-54 period was a brief 
period of active duty for training in August 1954, and there 
are no contemporaneous medical records of an eye infection 
during that time.  In any event, there is no medical evidence 
of a nexus between a current eye disorder and an eye 
infection decades ago.

There is no evidence other than the veteran's own contentions 
which would tend to establish that any of these current 
ophthalmologic disorders could be etiologically related to 
his active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection, but as the veteran is not a medical expert, he is 
not qualified to express an opinion regarding medical 
causation of any current ophthalmologic disorders.  Espiritu, 
2 Vet. App. at 494-5.  

As the duty to assist is not triggered here by the submission 
of a well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra.  The RO notified the veteran of the evidence required 
to establish well-grounded claims for these disorders by its 
rating decision issued in July 1997.  The Board notes that it 
has not been made aware of any outstanding evidence which 
could serve to well ground the veteran's claims for service 
connection for any of the claimed disorders.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997). 


ORDER

Entitlement to service connection for bilateral cataracts and 
macular degeneration with epiretinal membrane of the left eye 
is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

